DETAILED ACTION
This action is in response to amendments filed 7/26/2022. Claims 1-20 are pending with claims 1, 6, 9 and 15 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2022 and 7/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of newly amended claim(s) 1, 9 and 15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nieves et al (US 2020/0036603) in view of Sallam (US 7,840,501).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al (US 2020/0036603) in view of Sallam (US 7,840,501).
With respect to claim 1 Nieves teaches a method, comprising: 
generating, by the experimentation engine, a configuration associated with the experiment for a bounding manager of a security agent executing on the at least one client device (see paragraph 0038 i.e. The server 104 may include an event monitor 134. The event monitor 134 may include a burst detection module 130, an anomaly detection module 132, and a policy generator 134. The burst detection module 130 may be used to determine when a burst of events have been sent to the server 104 from multiple ones of the computing devices 102…For example, assume the server 104 can process X events per second (X>0) and assume the burst detection module 130 or the anomaly detection module 132 determine that Y events (Y>0) per second are being received. If ((Y divided by X) multiplied by 100)>90%, then the server 104 is close to operating at maximum capacity. To illustrate, if X is 1,000,000 and Y is 950,000, then the server 104 is operating at 95% capacity, which is greater than the threshold of 90%. In such cases, the policy generator 134 may create a new policy 148 or select a previously created policy from one of stored policies 138 (e.g., previously created policies 150(1) to 150(P), P>0) and set the new policy 148 or the previously created policy as the current policy 126. For example, the new policy 148 or the previously created policy may specify that one or more particular types of events (e.g., that are causing the burst of events) are not to be sent to the server 104 or are to be buffered (e.g., stored in the local buffer 114) and sent to the server 104 at a future date (e.g., Z days from today) specified by the policy); and 
sending, by the experimentation engine, the configuration to the at least one client device (see paragraph 0038 i.e. The server 104 may provide the current policy 126 to additional ones of the computing devices 102 that send the request 123 to the server 104 and paragraphs 0034-0035 i.e. The application 108(M) may use the event SDK 118 to send at least a portion of the events 116 to the server 104. In some cases, multiple applications of the applications 108 may include the event SDK 118 and use the event SDK 118 to send events to the server 104. The application 108 (M) may determine which events to store in the buffer 114 based on the policy 120 and determine which portion of the events 116 to send to the server 104 based on the policy 120. For example, the policy 120 may specify that when the application 108(M) performs particular actions then the events generated by those actions are to be stored in the buffer 114. The policy 120 may specify that the computing device 102(N) is to periodically (e.g., at a predetermined time interval) or in response to a particular event (or set of events) send at least a portion of the events 116 to the server 104); and 
wherein the configuration adds or adjusts at least one selector of the bounding manager to change a type or amount of the event data that the security agent sends to the security network during the experiment (see Nieves paragraph 0038 i.e. The current policy 126 is created or selected based on the ability of the current policy 126 to reduce the number of events being sent to the server 104. In this way, if an excess of particular types of events are being generated, these events may be throttled (or discarded) at the computing devices 102 and figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).
Nieves does not disclose receiving, by an experimentation engine of a security network, user input defining an experiment to be executed in association with event data received by the security network from at least one client device.
Sallam teaches receiving, by an experimentation engine of a security network, user input defining an experiment to be executed in association with event data received by the security network from at least one client device (see Sallam column 6 lines 16-25 i.e. The enterprise administrator 408 may control the enterprise system 406, for example. Optionally, the enterprise administrator 408 may utilize such results for generating additional enterprise behavioral analysis rules. For example, the enterprise administrator 408 may interact with an interface of the enterprise behavioral analysis application for receiving the results and generating the additional enterprise behavioral analysis rules and column 7 lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Sallam to have allowed an administrator to interact with an interface of the enterprise behavioral analysis application to receive result and generate additional enterprise behavioral analysis rules as well as having the enterprise behavioral analysis rules being able to be automatically generated based on the results of the behavioral analysis (see Sallam column 6 lines 16-25. Therefore one would have been motivated to have an administrator interact with an interface of the enterprise behavioral analysis application to generate additional enterprise behavioral analysis rules.

	

With respect to claim 2 Nieves teaches the method of claim 1, wherein the configuration causes the at least one selector to add markup to the event data indicating that the event data is being sent to the security network in association with the experiment (see Nieves pagraph 0045 i.e. according to some embodiments. An event type 202 may have an associated frequency 206, whether or not the event is to be throttled indicator 208, and a priority 210. Information similar to that included in FIG. 2 may be stored by the event monitor 134 and used to create the new policy 148 or select one of the previous policies 150. A description 212 is provided for discussion purposes herein and may not be stored by the event monitor 134).

With respect to claim 4 Nieves teaches the method of claim 1, wherein the configuration is specialized event data that causes the bounding manager to directly adjust one or more parameters of the at least one selector (see Nieves figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

With respect to claim 5 Nieves teaches the method of claim 1, further comprising receiving, by the experimentation engine, event data associated with the experiment from a storage engine of the security network (see Nieves paragraph 0032 i.e. The application 108(M) may include a buffer 114 to store one or more events 116. The events 116 may include logs (e.g., installation logs), memory dumps, application crashes, user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N)).

With respect to claim 6 Nieves teaches the method of claim 1, but does not disclose wherein the experimentation engine receives the user input defining the experiment via a user interface of the experimentation engine.
Sallam teaches wherein the experimentation engine receives the user input defining the experiment via a user interface of the experimentation engine (see Sallam column 6 lines 16-25 i.e. The enterprise administrator 408 may control the enterprise system 406, for example. Optionally, the enterprise administrator 408 may utilize such results for generating additional enterprise behavioral analysis rules. For example, the enterprise administrator 408 may interact with an interface of the enterprise behavioral analysis application for receiving the results and generating the additional enterprise behavioral analysis rules and column 7 lines 16-25).

With respect to claim 7 Nieves teaches the method of claim 1, wherein the experimentation engine sends the configuration to a sample of client devices based on a target for a total amount of event data or a rate of reported event data associated with the experiment (see Nieves paragraph 0019 i.e. The systems and techniques described herein provide examples how one or more servers that are receiving telemetry data from multiple computing devices may determine the rate at which the telemetry data is being received, and if the rate satisfies a particular threshold, the server may create a new policy or select a previously created policy to throttle the telemetry data to reduce the rate at which the telemetry data is being received).

With respect to claim 8 Nieves teaches the method of claim 7, wherein the experimentation engine automatically sends additional configurations to adjust the sample of client devices associated with the experiment based on a determination that too much event data, relative to the target, is being received in association with the experiment (see Nieves figure 4 step 414 and paragraph 0006 i.e. The server may perform an analysis of at least the first set of events and the second set of events, and create, based on the analysis, a policy to reduce the event rate and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

With respect to claim 9 Nieves teaches one or more computing elements of a security network, comprising: one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more computing elements to perform operations comprising: 
generating a configuration associated with the experiment for a bounding manager of a security agent executing on the at least one client device (see paragraph 0038 i.e. The server 104 may include an event monitor 134. The event monitor 134 may include a burst detection module 130, an anomaly detection module 132, and a policy generator 134. The burst detection module 130 may be used to determine when a burst of events have been sent to the server 104 from multiple ones of the computing devices 102…For example, assume the server 104 can process X events per second (X>0) and assume the burst detection module 130 or the anomaly detection module 132 determine that Y events (Y>0) per second are being received. If ((Y divided by X) multiplied by 100)>90%, then the server 104 is close to operating at maximum capacity. To illustrate, if X is 1,000,000 and Y is 950,000, then the server 104 is operating at 95% capacity, which is greater than the threshold of 90%. In such cases, the policy generator 134 may create a new policy 148 or select a previously created policy from one of stored policies 138 (e.g., previously created policies 150(1) to 150(P), P>0) and set the new policy 148 or the previously created policy as the current policy 126. For example, the new policy 148 or the previously created policy may specify that one or more particular types of events (e.g., that are causing the burst of events) are not to be sent to the server 104 or are to be buffered (e.g., stored in the local buffer 114) and sent to the server 104 at a future date (e.g., Z days from today) specified by the policy); and 
sending the configuration to the at least one client device (see paragraph 0038 i.e. The server 104 may provide the current policy 126 to additional ones of the computing devices 102 that send the request 123 to the server 104 and paragraphs 0034-0035 i.e. The application 108(M) may use the event SDK 118 to send at least a portion of the events 116 to the server 104. In some cases, multiple applications of the applications 108 may include the event SDK 118 and use the event SDK 118 to send events to the server 104. The application 108 (M) may determine which events to store in the buffer 114 based on the policy 120 and determine which portion of the events 116 to send to the server 104 based on the policy 120. For example, the policy 120 may specify that when the application 108(M) performs particular actions then the events generated by those actions are to be stored in the buffer 114. The policy 120 may specify that the computing device 102(N) is to periodically (e.g., at a predetermined time interval) or in response to a particular event (or set of events) send at least a portion of the events 116 to the server 104), 
wherein the configuration adds or adjusts at least one selector of the bounding manager to change a type or amount of the event data that the security agent sends to the security network during the experiment (see Nieves paragraph 0038 i.e. The current policy 126 is created or selected based on the ability of the current policy 126 to reduce the number of events being sent to the server 104. In this way, if an excess of particular types of events are being generated, these events may be throttled (or discarded) at the computing devices 102 and figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).
Nieves does not disclose receiving user input defining an experiment to be executed in association with event data received by the security network from at least one client device.
Sallam teaches receiving user input defining an experiment to be executed in association with event data received by the security network from at least one client device (see Sallam column 6 lines 16-25 i.e. The enterprise administrator 408 may control the enterprise system 406, for example. Optionally, the enterprise administrator 408 may utilize such results for generating additional enterprise behavioral analysis rules. For example, the enterprise administrator 408 may interact with an interface of the enterprise behavioral analysis application for receiving the results and generating the additional enterprise behavioral analysis rules and column 7 lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Sallam to have allowed an administrator to interact with an interface of the enterprise behavioral analysis application to receive result and generate additional enterprise behavioral analysis rules as well as having the enterprise behavioral analysis rules being able to be automatically generated based on the results of the behavioral analysis (see Sallam column 6 lines 16-25. Therefore one would have been motivated to have an administrator interact with an interface of the enterprise behavioral analysis application to generate additional enterprise behavioral analysis rules.

With respect to claim 10 Nieves teaches the one or more computing elements of claim 9, wherein the configuration causes the at least one selector to add markup to the event data indicating that the event data is being sent to the security network in association with the experiment (see Nieves pagraph 0045 i.e. according to some embodiments. An event type 202 may have an associated frequency 206, whether or not the event is to be throttled indicator 208, and a priority 210. Information similar to that included in FIG. 2 may be stored by the event monitor 134 and used to create the new policy 148 or select one of the previous policies 150. A description 212 is provided for discussion purposes herein and may not be stored by the event monitor 134).

With respect to claim 12 Nieves teaches the one or more computing elements of claim 9, wherein the configuration is specialized event data that causes the bounding manager to directly adjust one or more parameters of the at least one selector (see Nieves figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

With respect to claim 13 Nieves teaches the one or more computing elements of claim 9, wherein the configuration is sent to a sample of client devices based on a target for a total amount of event data or a rate of reported event data associated with the experiment (see Nieves paragraph 0019 i.e. The systems and techniques described herein provide examples how one or more servers that are receiving telemetry data from multiple computing devices may determine the rate at which the telemetry data is being received, and if the rate satisfies a particular threshold, the server may create a new policy or select a previously created policy to throttle the telemetry data to reduce the rate at which the telemetry data is being received).

With respect to claim 14 Nieves teaches the one or more computing elements of claim 13, wherein the operations further comprise automatically sending additional configurations to adjust the sample of client devices associated with the experiment based on a determination that too much event data, relative to the target, is being received in association with the experiment (see Nieves figure 4 step 414 and paragraph 0006 i.e. The server may perform an analysis of at least the first set of events and the second set of events, and create, based on the analysis, a policy to reduce the event rate and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

With respect to claim 15 Nieves teaches one or more non-transitory computer-readable media storing computer-executable instructions for one or more computing elements of a security network that, when executed by one or more processors of the one or more computing elements, cause the one or more computing elements to perform operations comprising: 
generating a configuration associated with the experiment for a bounding manager of a security agent executing on the at least one client device (see paragraph 0038 i.e. The server 104 may include an event monitor 134. The event monitor 134 may include a burst detection module 130, an anomaly detection module 132, and a policy generator 134. The burst detection module 130 may be used to determine when a burst of events have been sent to the server 104 from multiple ones of the computing devices 102…For example, assume the server 104 can process X events per second (X>0) and assume the burst detection module 130 or the anomaly detection module 132 determine that Y events (Y>0) per second are being received. If ((Y divided by X) multiplied by 100)>90%, then the server 104 is close to operating at maximum capacity. To illustrate, if X is 1,000,000 and Y is 950,000, then the server 104 is operating at 95% capacity, which is greater than the threshold of 90%. In such cases, the policy generator 134 may create a new policy 148 or select a previously created policy from one of stored policies 138 (e.g., previously created policies 150(1) to 150(P), P>0) and set the new policy 148 or the previously created policy as the current policy 126. For example, the new policy 148 or the previously created policy may specify that one or more particular types of events (e.g., that are causing the burst of events) are not to be sent to the server 104 or are to be buffered (e.g., stored in the local buffer 114) and sent to the server 104 at a future date (e.g., Z days from today) specified by the policy); and 
sending the configuration to the at least one client device (see paragraph 0038 i.e. The server 104 may provide the current policy 126 to additional ones of the computing devices 102 that send the request 123 to the server 104 and paragraphs 0034-0035 i.e. The application 108(M) may use the event SDK 118 to send at least a portion of the events 116 to the server 104. In some cases, multiple applications of the applications 108 may include the event SDK 118 and use the event SDK 118 to send events to the server 104. The application 108 (M) may determine which events to store in the buffer 114 based on the policy 120 and determine which portion of the events 116 to send to the server 104 based on the policy 120. For example, the policy 120 may specify that when the application 108(M) performs particular actions then the events generated by those actions are to be stored in the buffer 114. The policy 120 may specify that the computing device 102(N) is to periodically (e.g., at a predetermined time interval) or in response to a particular event (or set of events) send at least a portion of the events 116 to the server 104), 
wherein the configuration adds or adjusts at least one selector of the bounding manager to change a type or amount of the event data that the security agent sends to the security network during the experiment (see Nieves paragraph 0038 i.e. The current policy 126 is created or selected based on the ability of the current policy 126 to reduce the number of events being sent to the server 104. In this way, if an excess of particular types of events are being generated, these events may be throttled (or discarded) at the computing devices 102 and figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).
Nieves does not disclose receiving user input defining an experiment to be executed in association with event data received by the security network from at least one client device.
Sallam teaches receiving user input defining an experiment to be executed in association with event data received by the security network from at least one client device (see Sallam column 6 lines 16-25 i.e. The enterprise administrator 408 may control the enterprise system 406, for example. Optionally, the enterprise administrator 408 may utilize such results for generating additional enterprise behavioral analysis rules. For example, the enterprise administrator 408 may interact with an interface of the enterprise behavioral analysis application for receiving the results and generating the additional enterprise behavioral analysis rules and column 7 lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Sallam to have allowed an administrator to interact with an interface of the enterprise behavioral analysis application to receive result and generate additional enterprise behavioral analysis rules as well as having the enterprise behavioral analysis rules being able to be automatically generated based on the results of the behavioral analysis (see Sallam column 6 lines 16-25. Therefore one would have been motivated to have an administrator interact with an interface of the enterprise behavioral analysis application to generate additional enterprise behavioral analysis rules.

With respect to claim 16 Nieves teaches the one or more non-transitory computer-readable media of claim 15, wherein the configuration causes the at least one selector to add markup to the event data indicating that the event data is being sent to the security network in association with the experiment (see Nieves pagraph 0045 i.e. according to some embodiments. An event type 202 may have an associated frequency 206, whether or not the event is to be throttled indicator 208, and a priority 210. Information similar to that included in FIG. 2 may be stored by the event monitor 134 and used to create the new policy 148 or select one of the previous policies 150. A description 212 is provided for discussion purposes herein and may not be stored by the event monitor 134).

With respect to claim 18 Nieves teaches the one or more non-transitory computer-readable media of claim 15, wherein the configuration is specialized event data that causes the bounding manager to directly adjust one or more parameters of the at least one selector (see Nieves figure 4 step 414 and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

With respect to claim 19 Nieves teaches the one or more non-transitory computer-readable media of claim 15, wherein the configuration is sent to a sample of client devices based on a target for a total amount of event data or a rate of reported event data associated with the experiment (see Nieves paragraph 0019 i.e. The systems and techniques described herein provide examples how one or more servers that are receiving telemetry data from multiple computing devices may determine the rate at which the telemetry data is being received, and if the rate satisfies a particular threshold, the server may create a new policy or select a previously created policy to throttle the telemetry data to reduce the rate at which the telemetry data is being received).

With respect to claim 20 Nieves teaches the one or more non-transitory computer-readable media of claim 19, wherein the operations further comprise automatically sending additional configurations to adjust the sample of client devices associated with the experiment based on a determination that too much event data, relative to the target, is being received in association with the experiment (see Nieves figure 4 step 414 and paragraph 0006 i.e. The server may perform an analysis of at least the first set of events and the second set of events, and create, based on the analysis, a policy to reduce the event rate and paragraph 0061 i.e. In response to determining at 412, that the event rate satisfies the particular threshold, the process may proceed to 414, where a previously created policy may be selected or a new policy may be created and set as the current policy).

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al (US 2020/0036603) Sallam (US 7,840,501) in view of Coppolino et al “A framework for mastering heterogeneity in multi-layer security information and event correlation” listed on IDS filed 9/13/2021.
	With respect to claim 3 Nieves teaches the method of claim 1, but does not disclose wherein the configuration is an agent-specific channel file that is targeted to the security agent.
Coppolino teaches wherein the configuration is an agent-specific channel file that is targeted to the security agent (see Coppolino page 79 second paragraph i.e. the GET framework has been designed as an open system that can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines. By exploiting this feature GET has been used to replace OSSIM Agents and overcome the limitation affecting data collection in OSSIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Coppolino to have use GET framework as an agent-specific channel file since it can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines (see Coppolino page 79 second paragraph). Therefore one would have been motivated to have use GET framework as an agent-specific channel file.

	
With respect to claim 11 Nieves teaches the one or more computing elements of claim 9, but does not disclose wherein the configuration is an agent- specific channel file that is targeted to the security agent.
Coppolino teaches wherein the configuration is an agent- specific channel file that is targeted to the security agent (see Coppolino page 79 second paragraph i.e. the GET framework has been designed as an open system that can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines. By exploiting this feature GET has been used to replace OSSIM Agents and overcome the limitation affecting data collection in OSSIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Coppolino to have use GET framework as an agent-specific channel file since it can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines (see Coppolino page 79 second paragraph). Therefore one would have been motivated to have use GET framework as an agent-specific channel file.

With respect to claim 17 Nieves teaches the one or more non-transitory computer-readable media of claim 15, but does not disclose wherein the configuration is an agent-specific channel file that is targeted to the security agent.
 Coppolino teaches wherein the configuration is an agent-specific channel file that is targeted to the security agent (see Coppolino page 79 second paragraph i.e. the GET framework has been designed as an open system that can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines. By exploiting this feature GET has been used to replace OSSIM Agents and overcome the limitation affecting data collection in OSSIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nieves in view of Coppolino to have use GET framework as an agent-specific channel file since it can be seamlessly integrated in any SIEM exposing a communication protocol between collectors and central correlation engines (see Coppolino page 79 second paragraph). Therefore one would have been motivated to have use GET framework as an agent-specific channel file.

Prior art
	Parker (US 9,661,003) titled “System And Method For Forensic Cyber Adversary Profiling, Attribution And Attack Identification” teaches the analysis engine 120 can be easily reprogrammed by a user (e.g., an administrator or other user), such that the way in which attack data is processed, analyzed and derived into EQD can be modified. This reprogramming can be done, for example, via the user interface 170 or via communications between the intelligence engine 130 and the analysis engine 120. This may include the introduction of new analysis engine 120 behaviors and/or the modification of existing analysis engine 120 behaviors.
	Mouleeswaran et al (US 11,303,651) titled “Security Appliance To Monitor Networked Computing Environment”
	Agarmore et al (US 10,320,831) titled “Systems And Methods For Applying Security Updates To Endpoint Devices”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492